Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered November 10, 2008, which, to the extent appealed from, as limited by the briefs, awarded plaintiff $250,000 for future lost earnings, unanimously affirmed, without costs.
We see no reason to reduce the damages awarded to plaintiff for future earnings for a period of 20 years, where the medical evidence established that plaintiff would only be able to work part-time as a result of his injuries, and where the damages awarded by the jury were less than half the sum projected in uncontradicted testimony by plaintiffs economist (cf. Flores v Parkchester Preserv. Co., L.P., 42 AD3d 318 [2007], lv denied 10 NY3d 714 [2008]). Concur—Andrias, J.P., Catterson, Renwick and Manzanet-Daniels, JJ.